W. SHARP, Judge.
Torti appeals from his convictions for grand theft1 and driving under the influence,2 and the five-year sentence he received as an habitual offender. However, the judgment contains two (apparently) scriveners errors. We affirm the judgment, but strike the errors noted below.
The first error was an assessment of $200.00 pursuant to section 775.0836, Florida Statutes (1995), which is applicable when the victim of the crime is elderly or handicapped. In this case, Torti stole a Pathfinder vehicle from a dealership. There is not an appropriate victim in this case for the assessment of the $200.00.
The second error was the court’s imposition of a three-year, mandatory minimum sentence for having committed an offense with a firearm. See § 775.087(2), Fla. Stat. (1995). Torti was not charged with possessing a firearm in the commission of either offense nor would the evidence at trial have supported such a finding. Further, during the sentencing hearing no such oral pronouncement was made by the trial court.
AFFIRMED. $200.00 fee STRICKEN; Sentence VACATED, in part.
GRIFFIN and ANTOON, JJ., concur.

. § 812.014(1) and (2)(c), Fla.Stat. (1995).


. § 316.193(l)(a) and (2)(a), Fla.Stat. (1995).